Beasley, Judge,
dissenting.
This court does not have jurisdiction in this case to address the issue of whether a leave of absence forestalls the time for filing a response to a motion for summary judgment.
That is an issue which was raised in defendant’s motion for reconsideration or, in the alternative, motion to set aside judgment under OCGA § 9-11-60 (d). The motion was filed a little over six weeks after defendant filed a notice of appeal from the grant of summary judgment, which judgment the motion attacked. The court below was deprived by defendant’s action in filing the notice of appeal from reconsidering any matters in the case other than those collateral to the issues on appeal. See Argonaut Ins. Co. v. Atlantic Wood Indus., 187 Ga. App. 477 (370 SE2d 770) (1988) (physical precedent) for a recitation of the scope of the trial court’s jurisdiction following filing of a notice of appeal. The trial court did not dismiss the motion, but it did deny it without addressing the merits, albeit for a different reason than stated above.
Defendant did not move for an extension of time for filing the notice of appeal, OCGA § 5-6-39, which could have been done to allow more time for the effort to eliminate the judgment, if 30 days from the entry of the judgment on February 22 was insufficient for considering and preparing the motion. Of course, a timely motion to set aside the judgment on the jurisdictional defect of lack of notice of the renewed motion for summary judgment would have extended the time of filing the notice of appeal from the judgment. In Cambron v. Canal Ins. Co., 246 Ga. 147 (1) (269 SE2d 426) (1980), the Supreme Court acknowledged that a motion to set aside would be a proper vehicle to test an allegation of lack of notice. See Intertrust Corp. v. Fischer Imaging Corp., 198 Ga. App. 812 (1) (403 SE2d 94) (1991). In Littlejohn v. Tower Assoc., Ltd., 163 Ga. App. 37 (293 SE2d 33) (1982), it was pointed out that a motion to set aside will extend the time for filing a notice of appeal. This is in addition to the time-extending motions in OCGA § 5-6-38 (a). Johnson v. Barnes, 237 Ga. 502, 504 (1) (229 SE2d 70) (1976). Compare the three-year rule in OCGA § 9-11-60 (f).
The notice of appeal in this case brings to our review only the order and judgment of the trial court entered February 22, establishing the priority of plaintiff’s lien over that of defendant/appellant *699bank and granting judgment against the other defendant, which is not a party to this appeal.
Decided January 29, 1992
Reconsideration denied April 2, 1992
William R. Harp, Henning, Aitkens, Snellings & Kearns, Stanley T. Snellings, for appellant.
Freed, Lester & Freed, Gary S. Freed, Janice A. Singer, Ross J. Adams, for appellee.
In addition to the merits of the motion for reconsideration and/or set aside being unaddressable by this court because the trial court’s jurisdiction had been ousted in the first place and because it did not rule on the merits in the second place, this court has no jurisdiction to decide the merits because defendant/appellant bank did not file an application for appeal of the order denying the motion. See OCGA § 5-6-35 (a) (8); Lewis v. Sun Mgmt., 187 Ga. App. 591 (370 SE2d 840) (1988). It has been held that an application is necessary even when appellant is appealing, and has a right to appeal, another order or judgment in the case such as the grant of summary judgment here.1 See Brooks v. Fed. Land Bank of Columbia, 193 Ga. App. 591 (388 SE2d 704) (1989) (physical precedent). That is to say, amending the original notice of appeal would not be sufficient. In this case, appellant did not even do that. It merely supplemented the record with the post-judgment proceedings. The issues documented in that supplemental record, including the one addressed by the majority and the dissent of my brethren, are not properly before the Court.
I am authorized to state that Presiding Judge Birdsong joins in this dissent.

 For right to direct appeal of grant of summary judgment, see OCGA § 9-11-56 (h).